DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minato et al (US 20070165362 and hereinafter Minato ‘362).
In regards to claim 14, Minato '362 discloses a power storage device comprising: an electricity storage element (11 - FIG. 1; [0028]); 
a case (12 - FIG. 1; [0029]) housing the electricity storage element (seen in FIG. 1), the case having an opening (open end of lower portion of case 12 as seen in FIG. 1 and described in [0029]); and 
a sealing member (13 - FIG. 1; [0029]) sealing the opening (seen in FIG. 1 and described in [0029]), wherein: 
the sealing member includes an elastic member (13 - FIG. 1; [0030]) fit in the opening (seen in FIG. 1), 
the elastic member contains an elastic polymer (described in [0031], noting that butyl rubber is an elastic polymer) and a hindered phenol compound (described in [0045] & [0046], noting that a dimer of 2,6-di-tert-butyl-4-methyl phenol is a hindered phenol compound), 
the hindered phenol compound having a phenol skeleton (first phenol skeleton of dimerized 2,6-di-tert-butyl-4-methyl phenol) includes a first hindered group (tert-butyl group at substitution site 2 of first phenol skeleton) and a second hindered group (tert-butyl group at substitution site 6 of first phenol skeleton), the first hindered group being bonded to a first substitution site of the phenol skeleton (substitution site 2 of first phenol skeleton), the second hindered group being bonded to a second substitution site of the phenol skeleton (substitution site 6 of first phenol skeleton), each of the first substitution site and second substitution site being adjacent to a substitution site of the phenol skeleton to which a phenolic hydroxy group is bonded (sites 2 and 6 are adjacent to site 1 of the first phenol skeleton in which a phenolic hydroxy group is bonded), 
the first hindered group and the second hindered group each include one or more tertiary carbon atoms (tert-butyl groups include tertiary carbon atoms), one of the one or more tertiary carbon atoms in the first hindered group is bonded to the first substitution site (the tertiary carbon atom of a tert-butyl group is bonded to substitution site 2 of the first phenol skeleton), one of the one or more tertiary carbon atoms in the second hindered group is bonded to the second substitution site (the tertiary carbon atom of a tert-butyl group is bonded to substitution site 6 of the first phenol skeleton), and the hindered phenol compound has a molecular weight ranging from 300 to 784, inclusive (see [0045] & [0046], noting that 2,6-Di-tert-butyl-4-methyl phenol has a molecular weight of about 220 and further noting that a dimer of 2,6-Di-tert-butyl-4-methyl phenol would be expected to have a molecular weight approximately double that of the monomer, which would be expected to be in the claimed range of 300 to 784).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 10-13 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Minato ‘362 in view of Ikeshiro et al (US 20160185936 and hereinafter Ikeshiro ‘936).
In regards to claim 1, Minato '362 discloses a power storage device comprising: an electricity storage element (11 - FIG. 1; [0028]); a case (12 - FIG. 1; [0029]) housing the electricity storage element (seen in FIG. 1), the case having an opening (open end of lower portion of case 12 as seen in FIG. 1 and described in [0029]); and a sealing member (13 - FIG. 1; [0029]) sealing the opening (seen in FIG. 1 and described in [0029]), wherein: the sealing member includes an elastic member (13 - FIG. 1; [0030]) fit in the opening (seen in FIG. 1), the elastic member contains an elastic polymer (described in [0031], noting that butyl rubber is an elastic polymer), a hindered phenol compound (described in [0045] & [0046], noting that 2,6-di-tert-butyl-4-methyl phenol is a hindered phenol compound), and a filler (described in [0041]),
the hindered phenol compound having a phenol skeleton (phenol skeleton of 2,6-di-tert-butyl-4-methyl phenol) includes a first hindered group (tert-butyl group at substitution site 2) and a second hindered group (tert-butyl group at substitution site 6), the first hindered group being bonded to a first substitution site of the phenol skeleton (substitution site 2), the second hindered group being bonded to a second substitution site of the phenol skeleton (substitution site 6), each of the first substitution site and second substitution site being adjacent to a substitution site of the phenol skeleton to which a phenolic hydroxy group is bonded (sites 2 and 6 are adjacent to site 1 in which a phenolic hydroxy group is bonded),
the first hindered group and the second hindered group each include one or more tertiary carbon atoms (tert-butyl groups include tertiary carbon atoms), one of the one or more tertiary carbon atoms in the first hindered group is bonded to the first substitution site (the tertiary carbon atom of a tert-butyl group is bonded to substitution site 2 of the phenol skeleton), one of the one or more tertiary carbon atoms in the second hindered group is bonded to the second substitution site (the tertiary carbon atom of a tert-butyl group is bonded to substitution site 6 of the phenol skeleton),
a content ratio of the hindered phenol compound included in the elastic member ranges from 0.5 parts by mass to 6 parts by mass, inclusive, with respect to 100 parts by mass of the elastic polymer included in the elastic member (see Table 1 and [0098], noting that 2 mass parts of DBMP, i.e. 2,6-di-tert-butyl-4-methyl phenol, are included with respect to 100 mass parts of rubber component, i.e. elastic polymer included in the elastic member).
While Minato ‘362 discloses (in [0042] & [0043]) a content ratio of the talc included in the elastic member ranges from 50 parts by mass to 120 parts by mass, inclusive, with respect to 100 parts by mass of the elastic polymer included in the elastic member and further discloses (in [0041]) that the filler may include sintered clay and talc, Minato ‘362 fails to explicitly disclose that the filler includes kaolin and talc, a content ratio of the kaolin included in the elastic member is less than or equal to 70 parts by mass with respect to 100 parts by mass of a total of the kaolin and the talc included in the elastic member while at the same time disclosing that the content ratio of the talc included in the elastic member ranges from 50 parts by mass to 120 parts by mass, inclusive, with respect to 100 parts by mass of the elastic polymer included in the elastic member.
Ikeshiro ‘936 discloses a filler including kaolin and talc (described in [0008] & [0013]), a content ratio of the kaolin included in the elastic member is less than or equal to 70 parts by mass with respect to 100 parts by mass of a total of the kaolin and the talc included in the elastic member (described in [0008], noting the composition includes about 5 to 80 parts by weight of kaolin filler per 100 parts by weight elastic polymer and further noting the additional filler, which may be talc, may be included in an amount of about 5 to 150 parts by weight of elastic polymer), a content ratio of the talc included in the elastic member ranges from 50 parts by mass to 120 parts by mass, inclusive, with respect to 100 parts by mass of the elastic polymer included in the elastic member (described in [0013], noting the additional filler, which may be talc, may be included in an amount of about 5 to150 parts by weight of elastic polymer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the power storage device of Minato ‘362 such that the filler includes kaolin and talc, a content ratio of the kaolin included in the elastic member is less than or equal to 70 parts by mass with respect to 100 parts by mass of a total of the kaolin and the talc included in the elastic member, a content ratio of the talc included in the elastic member ranges from 50 parts by mass to 120 parts by mass, inclusive, with respect to 100 parts by mass of the elastic polymer included in the elastic member, as taught by Ikeshiro ‘936, in order to provide improved sealing performance as well as reduced hot water absorption ([0015]).

In regards to claim 2, modified Minato '362 further discloses wherein: the elastic member includes a through-hole (Minato '362: through-holes in member 13 as seen in FIG. 1 and described in [0030]), and the power storage device includes a lead (14 - FIG. 1; [0029]) penetrating through the through-hole (described in [0030]).

In regards to claim 3, modified Minato '362 further discloses wherein the case has a diameter-reduced region onto a side wall of the elastic member (seen in Minato '362: FIG. 1).

In regards to claim 6, modified Minato '362 further discloses wherein each of the first hindered group and the second hindered group is t-butyl group (Minato '362: the first and second hindered groups of the dimer of 2,6-di-tert-butyl-4-methyl phenol are t-butyl groups).

In regards to claim 10, modified Minato '362 further discloses wherein the content ratio of the talc included in the elastic member is more than 50 parts by mass and less than or equal to 120 parts by mass, with respect to 100 parts by mass of the elastic polymer included in the elastic member (see Minato '362: [0042] & [0043] and Table 1, noting Examples 1-3 and 6-7 in which the filler content ratio is 100 mass parts with respect to 100 mass parts of elastic polymer in the elastic member).

In regards to claim 11, modified Minato '362 further discloses wherein the electricity storage element is a capacitor element (described in Minato '362: [0028]) including an anode part (anode foil described in [0028]) and a cathode part (cathode foil described in [0028]), a dielectric layer (dielectric oxide film described in [0028]) being disposed on a surface of the anode part (described in [0028]).

In regards to claim 12, modified Minato '362 further discloses wherein the content ratio of the talc included in the elastic member ranges from 50 parts by mass to 80 parts by mass, inclusive, with respect to 100 parts by mass of the elastic polymer included in the elastic member (described in Ikeshiro ‘936: [0013], noting the additional filler, which may be talc, may be included in an amount of about 5 to150 parts by weight of elastic polymer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the power storage device of Minato ‘362 such that the content ratio of the talc included in the elastic member ranges from 50 parts by mass to 80 parts by mass, inclusive, with respect to 100 parts by mass of the elastic polymer included in the elastic member, as taught by Ikeshiro ‘936, in order to provide improved sealing performance as well as reduced hot water absorption ([0015]).

In regards to claim 13, modified Minato '362 further discloses wherein the content ratio of the hindered phenol compound included in the elastic member ranges from 1.5 parts by mass to 6 parts by mass, inclusive, with respect to 100 parts by mass of the elastic polymer included in the elastic member (see Minato '362: [0045] & [0046] and Table 2, noting a content ratio of 2,6-di-tert-butyl-4-methyl phenol (DBMP) included in the elastic member being 2 parts by mass with respect to 100 parts by mass of elastic polymer included in the elastic member).

In regards to claim 20, Minato ‘362 discloses a power storage device comprising: an electricity storage element (11 - FIG. 1; [0028]); a case (12 - FIG. 1; [0029]) housing the electricity storage element (seen in FIG. 1), the case having an opening (open end of lower portion of case 12 as seen in FIG. 1 and described in [0029]); and a sealing member (13 - FIG. 1; [0029]) sealing the opening (seen in FIG. 1 and described in [0029]), wherein: the sealing member includes an elastic member (13 - FIG. 1; [0030]) fit in the opening (seen in FIG. 1), the elastic member contains an elastic polymer (described in [0031], noting that butyl rubber is an elastic polymer), a hindered phenol compound (described in [0045] & [0046], noting that 2,6-di-tert-butyl-4-methyl phenol is a hindered phenol compound), a filler (sintered clay as described in [0041] or CL as seen in Table 1), and a reinforcing agent (carbon black as described in [0041] or CB as seen in Table 1), the hindered phenol compound having a phenol skeleton (phenol skeleton of 2,6-di-tert-butyl-4-methyl phenol) includes a first hindered group (tert-butyl group at substitution site 2) and a second hindered group (tert-butyl group at substitution site 6), the first hindered group being bonded to a first substitution site of the phenol skeleton (substitution site 2), the second hindered group being bonded to a second substitution site of the phenol skeleton (substitution site 6), each of the first substitution site and second substitution site being adjacent to a substitution site of the phenol skeleton to which a phenolic hydroxy group is bonded (sites 2 and 6 are adjacent to site 1 in which a phenolic hydroxy group is bonded), 
the first hindered group and the second hindered group each include one or more tertiary carbon atoms (tert-butyl groups include tertiary carbon atoms), one of the one or more tertiary carbon atoms in the first hindered group is bonded to the first substitution site (the tertiary carbon atom of a tert-butyl group is bonded to substitution site 2 of the phenol skeleton), one of the one or more tertiary carbon atoms in the second hindered group is bonded to the second substitution site (the tertiary carbon atom of a tert-butyl group is bonded to substitution site 6 of the phenol skeleton), a content ratio of the hindered phenol compound included in the elastic member ranges from 0.5 parts by mass to 6 parts by mass, inclusive, with respect to 100 parts by mass of the elastic polymer included in the elastic member (see [0045] & [0046] and Table 2, noting a content ratio of 2,6-di-tert-butyl-4-methyl phenol (DBMP) included in the elastic member being 2 parts by mass with respect to 100 parts by mass of elastic polymer included in the elastic member),
the filler includes talc (described in [0041]), the reinforcing agent includes carbon black (described in [0041]). Minato '362 fails to explicitly disclose a content ratio of the talc included in the elastic member ranges from 50 parts by mass to 120 parts by mass, inclusive, with respect to 100 parts by mass of the elastic polymer included in the elastic member. 
Ikeshiro ‘936 discloses wherein the content ratio of the talc included in the elastic member ranges from 50 parts by mass to 80 parts by mass, inclusive, with respect to 100 parts by mass of the elastic polymer included in the elastic member (described in [0013], noting the additional filler, which may be talc, may be included in an amount of about 5 to150 parts by weight of elastic polymer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the power storage device of Minato ‘362 such that the content ratio of the talc included in the elastic member ranges from 50 parts by mass to 80 parts by mass, inclusive, with respect to 100 parts by mass of the elastic polymer included in the elastic member, as taught by Ikeshiro ‘936, in order to provide improved sealing performance as well as reduced hot water absorption ([0015]).

In regards to claim 21, modified Minato ‘362 further discloses wherein the content ratio of the talc included in the elastic member is more than 50 parts by mass and less than or equal to 120 parts by mass, with respect to 100 parts by mass of the elastic polymer included in the elastic member (described in Ikeshiro ‘936: [0013], noting the additional filler, which may be talc, may be included in an amount of about 5 to150 parts by weight of elastic polymer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the power storage device of Minato ‘362 such that the content ratio of the talc included in the elastic member is more than 50 parts by mass and less than or equal to 120 parts by mass, with respect to 100 parts by mass of the elastic polymer included in the elastic member, as taught by Ikeshiro ‘936, in order to provide improved sealing performance as well as reduced hot water absorption ([0015]).

	In regards to claim 22, modified Minato ‘362 further discloses wherein the content ratio of the talc included in the elastic member ranges from 50 parts by mass to 80 parts by mass, inclusive, with respect to 100 parts by mass of the elastic polymer included in the elastic member (described in Ikeshiro ‘936: [0013], noting the additional filler, which may be talc, may be included in an amount of about 5 to150 parts by weight of elastic polymer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the power storage device of Minato ‘362 such that the content ratio of the talc included in the elastic member ranges from 50 parts by mass to 80 parts by mass, inclusive, with respect to 100 parts by mass of the elastic polymer included in the elastic member, as taught by Ikeshiro ‘936, in order to provide improved sealing performance as well as reduced hot water absorption ([0015]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Minato ‘362 in view of Ikeshiro ‘936 as applied to claim 1 above, and further in view of Japanese Patent Document 2017103085 (JP 2017103085 and hereinafter JP2017103085).
In regards to claim 4, Minato '362 as modified by Ikeshiro ‘936 fails to explicitly disclose wherein the hindered phenol compound has a molecular weight ranging from 300 to 3000, inclusive.
JP2017103085 discloses wherein the hindered phenol compound has a molecular weight ranging from 300 to 3000, inclusive (described in [0043] & [0012], noting that pentaerythrityl-tetrakis [3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate], which has a molecular weight of 1178, can be used as the hindered phenol).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the power storage device of Minato '362 as modified by Ikeshiro ‘936 with the hindered phenol compound being pentaerythrityl-tetrakis [3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate], which is a known equivalent to 2,6-di-tert-butyl-4-methyl phenol, i.e. hindered phenol having a substituent having a large steric hindrance at the ortho position of the phenolic hydroxyl group, as taught by JP2017103085, and thus the combination amounts to a mere substitution of one known element (2,6-di-tert-butyl-4-methyl phenol) for another known equivalent element (pentaerythrityl-tetrakis [3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate]) resulting in the predictable result of suppressing oxidative deterioration ([0012]).  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 5, Minato '362 as modified by Ikeshiro ‘936 fails to explicitly disclose wherein a reaction heat of phenol radical formation for the hindered phenol compound is less than or equal to 82 kcal/mol.
JP2017103085 discloses wherein a reaction heat of phenol radical formation for the hindered phenol compound is less than or equal to 82 kcal/mol (see [0043] & [0012], noting that noting that pentaerythrityl-tetrakis [3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate], which has a reaction heat of phenol radical formation of 76.8 kcal/mol, can be used as the hindered phenol).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the power storage device of Minato '362 as modified by Ikeshiro ‘936 with the hindered phenol compound being pentaerythrityl-tetrakis [3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate], which is a known equivalent to 2,6-di-tert-butyl-4-methyl phenol, i.e. hindered phenol having a substituent having a large steric hindrance at the ortho position of the phenolic hydroxyl group, as taught by JP2017103085, and thus the combination amounts to a mere substitution of one known element (2,6-di-tert-butyl-4-methyl phenol) for another known equivalent element (pentaerythrityl-tetrakis [3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate]) resulting in the predictable result of suppressing oxidative deterioration ([0012]).  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Minato et al (US 20070165362 and hereinafter Minato ‘362) in view of JP2017103085.
In regards to claim 15, Minato '362 fails to explicitly disclose wherein a reaction heat of phenol radical formation for the hindered phenol compound ranges from 78.1 kcal/mol to 82 kcal/mol, inclusive.
JP2017103085 discloses wherein a reaction heat of phenol radical formation for the hindered phenol compound ranges from 78.1 kcal/mol to 82 kcal/mol, inclusive (see [0016], noting that noting that octadecyl-3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate, which has a reaction heat of phenol radical formation of 78.5 kcal/mol and a molecular weight 531, can be used as the hindered phenol compound).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the power storage device of Minato '362 with the hindered phenol compound being octadecyl-3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate, which is a known equivalent to a dimer of 2,6-di-tert-butyl-4-methyl phenol, i.e. hindered phenol having a substituent having a large steric hindrance at the ortho position of the phenolic hydroxyl group, as taught by JP2017103085, and thus the combination amounts to a mere substitution of one known element (dimer of 2,6-di-tert-butyl-4-methyl phenol) for another known equivalent element (octadecyl-3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate) resulting in the predictable result of suppressing oxidative deterioration ([0012]).  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 16, Minato '362 fails to explicitly disclose wherein the hindered phenol compound is stearyl 3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate.
JP2017103085 discloses wherein the hindered phenol compound is stearyl 3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate (see [0016], noting that noting that octadecyl-3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate, which is also known as stearyl 3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate, can be used as the hindered phenol compound).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the power storage device of Minato '362 with the hindered phenol compound being stearyl 3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate, which is a known equivalent to a dimer of 2,6-di-tert-butyl-4-methyl phenol, i.e. hindered phenol having a substituent having a large steric hindrance at the ortho position of the phenolic hydroxyl group, as taught by JP2017103085, and thus the combination amounts to a mere substitution of one known element (dimer of 2,6-di-tert-butyl-4-methyl phenol) for another known equivalent element (stearyl 3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate) resulting in the predictable result of suppressing oxidative deterioration ([0012]).  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 17, Minato '362 fails to explicitly disclose wherein the hindered phenol compound is 2,4,6-tris(3',5'-di-tert-butyl-4'-hydroxybenzyl)mesitylene.
JP2017103085 discloses wherein the hindered phenol compound is 2,4,6-tris(3',5'-di-tert-butyl-4'-hydroxybenzyl)mesitylene (see [0016], noting that noting that 1,3,5-trimethyl-2,4,6-tris(3,5-Di-t-butyl-4-hydroxybenzyl)benzene, which is also known as 2,4,6-tris(3',5'-di-tert-butyl-4'-hydroxybenzyl)mesitylene, can be used as the hindered phenol compound).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the power storage device of Minato '362 with the hindered phenol compound being 2,4,6-tris(3',5'-di-tert-butyl-4'-hydroxybenzyl)mesitylene, which is a known equivalent to a dimer of 2,6-di-tert-butyl-4-methyl phenol, i.e. hindered phenol having a substituent having a large steric hindrance at the ortho position of the phenolic hydroxyl group, as taught by JP2017103085, and thus the combination amounts to a mere substitution of one known element (dimer of 2,6-di-tert-butyl-4-methyl phenol) for another known equivalent element (2,4,6-tris(3',5'-di-tert-butyl-4'-hydroxybenzyl)mesitylene) resulting in the predictable result of suppressing oxidative deterioration ([0012]).  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 18, Minato '362 fails to explicitly disclose wherein the hindered phenol compound is 1,3,5-tris[[3,5-bis(1,1-dimethylethyl)-4-hydroxyphenyl]methyl]-1,3,5-triazine- 2,4,6(1H,3H,5H)-trione.
JP2017103085 discloses wherein the hindered phenol compound is 1,3,5-tris[[3,5-bis(1,1-dimethylethyl)-4-hydroxyphenyl]methyl]-1,3,5-triazine-2,4,6(1H,3H,5H)-trione (see [0016], noting that noting that tris-(3,5-di-) t-Butyl-4-hydroxybenzyl)-isocyanurate, which is also known as 1,3,5-tris[[3,5-bis(1,1-dimethylethyl)-4-hydroxyphenyl]methyl]-1,3,5-triazine-2,4,6(1H,3H,5H)-trione, can be used as the hindered phenol compound).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the power storage device of Minato '362 with the hindered phenol compound being 1,3,5-tris[[3,5-bis(1,1-dimethylethyl)-4-hydroxyphenyl]methyl]-1,3,5-triazine-2,4,6(1H,3H,5H)-trione, which is a known equivalent to a dimer of 2,6-di-tert-butyl-4-methyl phenol, i.e. hindered phenol having a substituent having a large steric hindrance at the ortho position of the phenolic hydroxyl group, as taught by JP2017103085, and thus the combination amounts to a mere substitution of one known element (dimer of 2,6-di-tert-butyl-4-methyl phenol) for another known equivalent element (1,3,5-tris[[3,5-bis(1,1-dimethylethyl)-4-hydroxyphenyl]methyl]-1,3,5-triazine-2,4,6(1H,3H,5H)-trione) resulting in the predictable result of suppressing oxidative deterioration ([0012]).  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Minato ‘362.
In regards to claim 19, Minato '362 further discloses wherein a content ratio of antioxidant included in the elastic member ranges from 0.5 parts by mass to 6 parts by mass, inclusive, with respect to 100 parts by mass of the elastic polymer included in the elastic member (see [0045] & [0046] and Table 2, noting a content ratio of antioxidant included in the elastic member being 2 parts by mass with respect to 100 parts by mass of elastic polymer included in the elastic member). 
Minato ‘362 fails to explicitly disclose wherein a content ratio of the hindered phenol compound (dimer of 2,6-di-tert-butyl-4-methyl phenol) included in the elastic member ranges from 0.5 parts by mass to 6 parts by mass, inclusive, with respect to 100 parts by mass of the elastic polymer included in the elastic member. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the power storage device of Minato '362 such that the content ratio of the hindered phenol compound (dimer of 2,6-di-tert-butyl-4-methyl phenol) included in the elastic member, with respect to 100 parts by mass of the elastic polymer included in the elastic member is the same or similar to the content ratio of the hindered phenol compound (2,6-di-tert-butyl-4-methyl phenol, DBMP) disclosed in Minato ‘362: Table 2 and thus in the claimed range of 0.5 parts by mass to 6 parts by mass, inclusive, with respect to 100 parts by mass of the elastic polymer included in the elastic member, as further taught by Minato ‘362, so that adverse effects of heat deterioration due to a solder reflow temperature can be suppressed to maintain the mechanical property, such as tensile strength or hardness, of the sealing member so as to assure the performance for adequately sealing the open end of the metal case ([0045]).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6 and 10-11 filed November 22, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130231432 – [0053]
CN106010207 – [0012] & [0044] of translation

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848   

/David M Sinclair/Primary Examiner, Art Unit 2848